Rule 202. Admission to the Bar
An applicant who complies with the requirements of Rule 203 (relating to admission of
graduates of accredited institutions), Rule 204 (relating to admission of domestic attorneys) or
Rule 205 (relating to admission of foreign attorneys) and the applicable rules of the Board shall
be admitted to the bar of this Commonwealth in the manner prescribed by these rules.
An applicant who is an undocumented immigrant who has current Deferred Action for
Childhood Arrivals (DACA) status, or equivalent status under a successor program, and
who has current and valid employment authorization to work in the United States shall be
eligible for admission to the Pennsylvania Bar provided that all other requirements of these
Rules are otherwise satisfied. This Rule satisfies the requirements of Section 1621(d) of
Title 8 of the United States Code. This Rule shall apply to all applications pending at the
time of its adoption and thereafter.